Citation Nr: 1414978	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-07 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from March 1971 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2013, the Veteran appeared and testified at a Travel Board hearing held at the RO before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been associated with the Veteran's virtual claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand of the Veteran's claim is necessary in order to obtain a new VA examination with an adequate medical nexus opinion.

The Veteran was examined in April 2008 and diagnosed as having normal to moderately severe sensorineural hearing loss in the right ear and mild to moderate sensorineural hearing loss in the left ear.  In providing a medical nexus opinion, the examiner stated that the claims file revealed that the Veteran left the military in 1974 with hearing within normal limits bilaterally.  It was, therefore, the examiner's opinion that the Veteran's hearing loss is not related to his military service.  

The medical nexus opinion is inadequate because the examiner relied only upon the fact that the Veteran's separation examination was negative for hearing loss.  The examiner did not consider that the separation examination showed several threshold levels at 20 decibels (although two of those are admittedly at the 6000 Hertz level outside of what VA considers in determining the presence of a hearing impairment under 38 C.F.R. § 3.385), contrary to Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  

Furthermore, the examiner failed to consider whether there had been a significant threshold shift in the Veteran's hearing acuity between entering service in 1971 and on exiting in 1974.  In doing so, the examiner must address the fact that the standards under which audiometric results were reported changed from reporting under standards set forth by the American Standards Association (ASA) to standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The entrance examination report clearly indicates that ASA units were used, and the separation examination report clearly indicates that ISO units were used.  Thus, clearly different measurements were used and the ASA units used at the time of the entrance examination must be converted to ISO units to be compared to the separation audiometric test results. 

Furthermore, VA treatment records from 2010 relating to the Veteran's bilateral hearing loss were associated with the claims file (and there may be subsequent records as well) that have not been considered by any examiner in rendering an opinion.

Finally, the Veteran testified at his December 2013 hearing before the undersigned that he first learned he had problems with his hearing in 1976 when he underwent a hearing test for potential employment.  As this was approximately two years after the Veteran's discharge from service, such information is relevant in determining whether his current hearing loss is related to his military service and should be considered by an examiner is providing a medical nexus opinion.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any VA treatment records subsequent to December 2010 from the VA Medical Center in Houston, Texas, relating to treatment for bilateral hearing loss.

2.  Thereafter, schedule the Veteran for a VA audiology examination to determine the nature, extent, and etiology of any current bilateral hearing loss that he may have.  The examiner should be advised that in-service noise exposure has been conceded by the RO in that it granted service connection for tinnitus as the result thereof.  In any event, the examiner should elicit from the Veteran a detailed account of any instances of pre and post-military noise exposure.  

After reviewing the file and conducting audiometric testing, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current hearing loss (whether bilateral or unilateral) is due to service, to include acoustic trauma incurred during service.  In rendering this opinion, the examiner should consider whether audiometric testing as shown on the service entrance and separation examinations indicates a downward threshold shift in the Veteran's hearing acuity during service.  In doing so, the examiner should:

	(a)  take into account that the audiometric test results of the February 1971 entrance examination as converted from ASA units to ISO units (which the Board has done for the examiner above in the body of this Remand) when comparing those test results to the audiometric test results at the April 1974 separation examination, which are in ISO units.  

	(b)  take into consideration that audiometric testing on separation examination in April 1974 shows puretone thresholds at 20 decibels on the right and left, respectively, at 4000 and 6000 Hertz on the right and at 6000 Hertz on the left (although such thresholds at 6000 Hertz are not considered to be disabling for VA purposes in determining whether the Veteran had loss of hearing acuity during service).  

	(c)  take into consideration the Veteran's testimony at the December 2013 Board hearing that he underwent testing of his hearing in 1976 in relation to seeking employment and was told he had hearing loss.

	(d)  take into consideration the 2010 VA treatment records, and any subsequent records, relating to the Veteran's complaints of hearing loss.

The examiner should provide a complete explanation of the reasoning behind any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide a reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

3.  After ensuring that all additional development has been accomplished (to include the adequacy of the VA examination report) readjudicate the claim for service connection for bilateral hearing loss.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative, and an appropriate period of time should be allowed for response.  This claim should then be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


